Citation Nr: 0304318	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-15 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a medial meniscectomy of the right knee, 
currently evaluated as 10 percent disabling.

(The following issues will be the subject of a later 
decision:  entitlement to an initial rating for post-
traumatic stress disorder (PTSD) in excess of 50 percent 
prior to February 29, 2000, and in excess of 70 percent 
thereafter, and entitlement to an increased evaluation for 
post-operative residuals of a herniation of muscle group VII 
of the right arm, currently evaluated as 10 percent 
disabling.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The RO, granted a separate 10 percent rating in a January 
2000 decision for arthritis of the right knee based on 
limitation of motion, and the veteran did not appeal that 
issue.  Therefore, due to lack of jurisdiction, in this 
action the Board will not address the issue of entitlement to 
a rating in excess of 10 percent for arthritis of the right 
knee, based on limitation of motion.

The RO notified the veteran in April 2002 that it had 
scheduled a hearing at the RO pursuant to his request.  The 
record reveals that the veteran failed to appear.  In 
addition, he has not provided good cause for failing to 
report.  Therefore, the Board finds that the veteran has 
waived his request for hearing.  

The Board is undertaking additional development on the issues 
of entitlement to an increased initial rating for PTSD in 
excess of 50 percent prior to February 29, 2000, and in 
excess of 70 percent thereafter, and entitlement to an 
increased rating for post-operative residuals of a herniation 
of muscle group VII of the right arm, as listed on the title 
page of this decision, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.

2.  The veteran's post-operative residuals of a medial 
meniscectomy of the right knee were not shown to be 
productive of moderate subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an increased evaluation for post-operative 
residuals of a medial meniscectomy of the right knee are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
3.321, 3.326(a)), 4.1, 4.2, 4.7, and 4.71a, Diagnostic Codes 
5257, 5258, 5259 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
statement and supplemental statements of the case and an 
April 2001 letter from the RO.  The RO explained its decision 
with respect to this issue in the statement and supplemental 
statements of the case, and invited the veteran to identify 
records that could be obtained to support his claims.  In the 
April 2001 letter, the RO specifically addressed the contents 
of the VCAA. According to another written statement received 
by the RO in June 2001, the veteran indicated that he had no 
more evidence to submit regarding his claim for a total 
rating due to individual unemployability, which included 
consideration of his post-operative residuals of a medial 
meniscectomy of the right knee.  Moreover, the veteran's 
representative cited to 38 C.F.R. (2002) in the February 2003 
informal hearing presentation, which contains the codified 
regulations regarding the VCAA.  Therefore, the veteran, 
through his representative, has been notified of the VCAA. 
See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (holding 
that VA regulations are binding "on all who seek to come 
within their sphere, 'regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance.'" (quoting Fed. Crop Ins. Corp v. 
Merrill, 332 U.S. 380, 384, 92 L. Ed. 10, 68 S. Ct. 1 
(1947)).  Under these circumstances, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  The VCAA also requires VA to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claims.  In addition, the veteran failed to 
appear for his requested hearing, without providing a reason.  
There appears to be no other development left to accomplish, 
and under the foregoing circumstances, the Board considers 
the requirements of the VCAA to have been met. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.
 
II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder. 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2002).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Historically, service connection was initially granted for 
residuals of post-operative residuals of a medial 
meniscectomy of the right knee in a December 1973 RO rating 
decision.  The veteran's service connected residuals of a 
post operative medial meniscectomy of the right knee is 
presently rated as 10 percent disabling under 38 C.F.R. §  
4.71a, Diagnostic Code 5259 (2002) for symptomatic residuals 
for removal of the semilunar cartilage.  A 10 percent 
evaluation is the maximum permitted under Diagnostic Code 
5259.  The veteran has been in receipt of a rating of at 
least 10 percent under Diagnostic Code 5259 for more than 20 
years and his 10 percent rating is protected.  38 C.F.R. § 
3.951(b) (2002).

Under Diagnostic Code 5258, a 20 percent rating is assigned 
for dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  This is the only 
rating assignable under this diagnostic code. 38 C.F.R. §  
4.71a, Diagnostic Code 5258 (2002).  Diagnostic Code 5257 
provides a 10 percent rating is assigned where there is 
slight recurrent subluxation or lateral instability, and a 20 
percent rating is assigned when there is moderate recurrent 
subluxation or lateral instability. 38 C.F.R. §  4.71a, 
Diagnostic Code 5257(2002).

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's right knee disability 
under Diagnostic Code 5259 because that is the maximum rating 
allowed by the Ratings Schedule.  When a 10 percent 
evaluation is assigned under this diagnostic code, 
consideration of pain is included, and pain cannot be 
considered to warrant an evaluation in excess of 10 percent.  
Because the appellant is already assigned a 10 percent 
evaluation for his right disability, a higher schedular 
evaluation is not assignable under Diagnostic Code 5259.

The Board further finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's right knee disability under Diagnostic Code 5257 
and 5258 because it does not more nearly approximate moderate 
recurrent subluxation or lateral instability, or show 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  

According to an April 2000 VA orthopedic examination report, 
the examiner noted that, although the veteran complained that 
his right knee would give out on him, no instability of the 
right knee was evident on physical examination.  The examiner 
noted in the report that the right knee did not have obvious 
patellar laxity, and no crepitus.  The veteran's right knee 
had negative response to varus and valgus stress of the 
medial and lateral collateral ligaments.  The right knee was 
neutral to 30 degrees of flexion.  The veteran had negative 
anterior and posterior cruciate ligament signs of the right 
knee, although he had positive McMurray testing on the right.  
The examiner diagnosed status post right knee medial 
meniscectomy in 1968.

The Board finds this April 2000 VA orthopedic examination 
report compelling because it adequately addresses the 
criteria set out in the Rating Schedule.  The Board has 
considered the remaining evidence of record, to include VA 
and non-VA medical evidence, but finds that it does not more 
nearly approximate the criteria for a rating in excess of 10 
percent.  38 C.F.R. §  4.71a, Diagnostic Codes 5257, 5258, 
5259 (2002). 

Accordingly, the Board finds after considering the evidence 
of record in this case, the preponderance of the evidence is 
against a rating in excess of 10 percent. 38 C.F.R. §  4.71a, 
Diagnostic Codes 5257, 5258, 5259 (2002). 

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to subjective complaints of pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board finds, however, since 
Diagnostic Codes 5257, 5258, and 5259 are not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 9 (1996).  Therefore, the Board finds that a 
rating in excess of 10 percent is not warranted pursuant to 
Diagnostic Codes 5257, 5258, or 5259.  

The Board does recognize that 38 C.F.R. §§ 4.40 and 4.45 are 
relevant in determining whether there is lost range of 
motion.  With respect to 38 C.F.R. §§ 4.40 and 4.45, VA's 
Office of General Counsel has provided additional guidance 
involving increased rating claims for musculoskeletal joint 
disabilities.  Specifically, General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  Specifically, General Counsel for VA, in an 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, which provides 
for the presence of arthritis due to trauma, and 5257 which 
provides for instability.  General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).

The RO, however, granted a separate 10 percent rating in a 
January 2000 decision for arthritis of the right knee based 
on limitation of motion, and the veteran did not appeal that 
issue.  Therefore, due to lack of jurisdiction, the Board 
will not address the issue of entitlement to a rating in 
excess of 10 percent for arthritis of the right knee based on 
limitation of motion.

Although the record indicates that the veteran has filed a 
disability claim with the Social Security Administration, it 
was for a disability unrelated to his service-connected post-
operative residuals of a medial meniscectomy of the right 
knee.  Moreover, the veteran has not contended that any 
potentially pertinent Social Security Administration records 
would contradict the findings made by the VA examiner in the 
April 2000 report.  In May 2000, the veteran notified the RO 
of a Social Security Administration psychiatric examination 
report dated in April 2000 regarding the veteran's service-
connected PTSD, and the April 2000 psychiatric examination 
report is of record. According to another written statement 
received by the RO in June 2001, the veteran indicated that 
he had no more evidence to submit regarding his claim for a 
total rating due to individual unemployability, which 
included consideration of his post-operative residuals of a 
medial meniscectomy of the right knee.  The Board concludes 
that an attempt to obtain Social Security Administration 
records for the veteran's post-operative residuals of a 
medial meniscectomy of the right knee is not necessary in 
this case because the record indicates that the Social 
Security Administration records are not pertinent or relevant 
to this claim.  

The Board has considered the August 1999 hearing testimony of 
the veteran and his wife before a hearing officer at the RO, 
and the veteran's written statements of record, but finds 
that this favorable evidence is outweighed by the evidence 
discussed above.  It is also important to note that where the 
determinative issue involves a medical opinion, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As lay people untrained in the 
fields of medicine, the veteran and his wife are not 
considered medical experts under the law.  Therefore, they 
are not competent to render medical opinions.  The Board had 
taken the veteran's complaints and descriptions of his right 
knee symptoms into account, but finds that his contention 
that increased severity of his post-operative residuals of a 
medial meniscectomy of the right knee is warranted is 
outweighed by the objective medical evidence, which shows 
that the criteria for higher rating than that currently 
assigned are not met.

The Board has also considered whether there is an issue 
presented in this case as to the possible assignment of a 
higher evaluation on an extra-schedular basis, under 
38 C.F.R. § 3.321(b)(1) (2002).  However, the basis for an 
extra-schedular evaluation for the service-connected post-
operative residuals of a medial meniscectomy of the right 
knee has not been shown.  The record does not demonstrate 
periods of hospitalization or a marked interference with 
employment.  The veteran has reported that his post-operative 
residuals of a medial meniscectomy of the right knee 
interfere with his ability to work.  He has supplied written 
statements from his former employers in support of his 
contention.  According to a February 2000 written statement 
from the veteran's employer, the employer asked the veteran 
if he would accept a lay-off in order to correct his mental 
and physical problems.  The employer mentioned that the 
veteran had trouble with his right knee as well as other 
service-connected and nonservice-connected disorder.  
According to a July 1999 written statement, the veteran's 
"former supervisor" (the employer's name is not provided) 
provided similar observations.  Nevertheless, the Board finds 
that this evidence does not reflect an unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  While the veteran may have been 
released from employment due to his overall physical and 
mental condition, this evidence is supplied by lay people who 
are not competent for legal purposes to provide medical 
opinions.  Espiritu, 2 Vet. App. at 494-95.  The evidence of 
record does not persuasively show that the veteran missed 
work, or was hospitalized, only as a result of his post-
operative residuals of a medial meniscectomy of the right 
knee.  38 C.F.R. §  4.71a, Diagnostic Codes 5257, 5258, 5259 
(2002). 

Because the preponderance of the evidence is against ratings 
in excess of 10 percent for the post-operative residuals of a 
medial meniscectomy of the right knee, the 
benefit of the doubt doctrine is not for application in this 
regard.  38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to an increased rating for post-operative 
residuals of a medial meniscectomy of the right knee is 
denied.



	                        
____________________________________________
	D. P. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

